          Case 20-50601-LSS   Doc 1   Filed 05/15/20   Page 1 of 39




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE


HARTFORD ACCIDENT AND INDEMNITY
COMPANY AND FIRST STATE INSURANCE
COMPANY,                                Case No. ___________
          Plaintiffs,
     v.                                 JURY TRIAL DEMANDED

BOY SCOUTS OF AMERICA; ALOHA
COUNCIL; CASCADE PACIFIC COUNCIL;       COMPLAINT
CENTRAL FLORIDA COUNCIL; CHIEF
SEATTLE COUNCIL; CIRCLE TEN
COUNCIL; CONNECTICUT YANKEE
COUNCIL; CONNECTICUT YANKEE AND
FAIRFIELD COUNTY COUNCIL; CRATER
LAKE COUNCIL; GAMEHAVEN COUNCIL;
GLACIER’S EDGE COUNCIL; GREAT
ALASKA COUNCIL; GREATER LOS
ANGELES AREA COUNCIL; INLAND
NORTHWEST COUNCIL; KATAHDIN AREA
COUNCIL; LINCOLN HERITAGE COUNCIL;
LONGHORN COUNCIL; LONGS PEAK
COUNCIL; MAYFLOWER COUNCIL;
MOHEGAN COUNCIL; MONTANA
COUNCIL; MOUNT BAKER COUNCIL;
MOUNT DIABLO SILVERADO; NEW
JERSEY COUNCIL; NORTH FLORIDA
COUNCIL; NORTHEAST GEORGIA
COUNCIL; NORTHERN NEW JERSEY
COUNCIL; NORTHERN STAR COUNCIL;
OREGON COUNCIL; OREGON TRAIL
COUNCIL; ORE-IDA COUNCIL; PACIFIC
HARBORS COUNCIL; PATRIOTS’ PATH
COUNCIL; PEE DEE AREA COUNCIL;
SAGAMORE COUNCIL; SAM HOUSTON
AREA COUNCIL; SHAWNEE TRAILS
COUNCIL; SOUTH FLORIDA COUNCIL;
SPIRIT OF ADVENTURE COUNCIL;
TIDEWATER COUNCIL; INSURANCE
COMPANY OF NORTH AMERICA;
ARGONAUT INSURANCE COMPANY;
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH PA; CERTAIN
UNDERWRITERS AT LLOYD’S LONDON;
            Case 20-50601-LSS   Doc 1   Filed 05/15/20   Page 2 of 39




TRAVELERS CASUALTY AND SURETY
COMPANY, INC. (f/k/a Aetna Casualty and
Surety Company); ALLIANZ GLOBAL RISKS
US INSURANCE COMPANY (f/k/a Allianz
Insurance Company); NATIONAL SURETY
CORPORATION; LANDMARK INSURANCE
COMPANY; COLUMBIA CASUALTY
COMPANY; ARROWOOD INDEMNITY
COMPANY (f/k/a Royal Indemnity Company);
FEDERAL INSURANCE COMPANY; UNITED
STATES FIRE INSURANCE COMPANY;
UTICA MUTUAL INSURANCE COMPANY;
PACIFIC EMPLOYERS INSURANCE
COMPANY; HARBOR INSURANCE
COMPANY; PAUL FIRE SURPLUS LINES
INSURANCE COMPANY; CHUBB CUSTOM
INSURANCE COMPANY; LEXINGTON
INSURANCE COMPANY; AMERICAN
ZURICH INSURANCE COMPANY; THE
INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA; TIG INSURANCE
COMPANY, AS SUCCESSORY TO MERGER
TO INTERNATIONAL INSURANCE
COMPANY; GENERAL STAR INDEMNITY
COMPANY; WESTCHESTER SURPLUS
LINES INSURANCE COMPANY (f/k/a
INDUSTRIAL INSURANCE COMPANY OF
HAWAII); INDUSTRIAL INDEMNITY
COMPANY; GULF INSURANCE COMPANY;
NIAGARA FIRE INSURANCE COMPANY;
CALIFORNIA UNION INSURANCE
COMPANY; AGRICULTURAL INSURANCE
COMPANY; TEXAS PACIFIC INDEMNITY
COMPANY; LIBERTY MUTUAL
INSURANCE COMPANY; CONTINENTAL
INSURANCE COMPANY

            Defendants.
               Case 20-50601-LSS          Doc 1       Filed 05/15/20   Page 3 of 39




       Hartford Accident and Indemnity Company (“Hartford A&I”) and First State Insurance

Company (“First State”) (together, “Hartford”), by and through their attorneys, for their

Complaint, state and allege as follows:

                                 NATURE OF THE ACTION

      1.       This is a comprehensive adversary proceeding seeking declaratory judgment and

contribution relating to claims for insurance coverage for all underlying abuse claims against

Boy Scouts of America (“BSA”) and certain of its local councils.

      2.       BSA has been named as a defendant in numerous lawsuits in which the

underlying plaintiffs allege that they were sexually abused while participating in BSA programs

(the “Underlying Lawsuits”). In addition to BSA, the underlying plaintiffs generally also name

the relevant local council as a defendant in each Underlying Lawsuit.

      3.       BSA and certain of its local councils have sought defense and indemnity from

Hartford for the Underlying Lawsuits, and disputes have arisen as to whether and the extent to

which Hartford has coverage obligations for those lawsuits.

      4.       Hartford accordingly seeks declarations regarding the parties’ respective rights

and obligations under the policies that Hartford issued to BSA and/or its local councils.

      5.       On information and belief, BSA for itself and the local councils has procured

primary, umbrella and excess liability insurance from the defendant insurers that provides

coverage for the Underlying Lawsuits on terms and conditions similar to those found in the

Hartford policies.

      6.       To the extent that Hartford is found to have defense and/or indemnity obligations

to BSA and/or its local councils for the Underlying Lawsuits, therefore, Hartford seeks an




                                                  1
                Case 20-50601-LSS         Doc 1       Filed 05/15/20   Page 4 of 39




appropriate allocation of responsibility for the defense and indemnity costs of those Underlying

Lawsuits, as well as contribution from the other insurers of BSA and/or its local councils.

                                 JURISDICTION AND VENUE

      7.        This Court has jurisdiction pursuant to 28 U.S.C. § 1334 (b) because this

adversary proceeding is related to the Chapter 11 case, In re: Boy Scouts of America et al.,

pending in the United States Bankruptcy Court for the District of Delaware, case no. 20-10343

(LSS).

      8.        This Court has personal jurisdiction over Defendants pursuant to Federal Rule of

Bankruptcy Procedure 7004(f).

      9.        Venue is proper in this District pursuant to 28 U.S.C. § 1409(a).

      10.       This proceeding is a non-core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                                             PARTIES

Hartford Insurers

      11.       Hartford A&I is a Connecticut corporation with its principal place of business in

Connecticut.

      12.       First State is a Connecticut corporation with its principal place of business in

Connecticut.

BSA and Local Councils

      13.       On information and belief, BSA is a congressionally chartered organization with

its headquarters in Irving, Texas. Prior to 1979, BSA was domiciled in New Jersey. On

information and belief, BSA asserts rights under policies issued by Hartford and the defendant

insurers in this action.




                                                  2
                Case 20-50601-LSS        Doc 1       Filed 05/15/20   Page 5 of 39




      14.       On information and belief, Aloha Council is a not-for-profit corporation

organized under the laws of Hawaii with its principal place of business in Hawaii. On

information and belief, Aloha Council asserts rights under policies issued by Hartford and the

defendant insurers in this action.

      15.       On information and belief, Cascade Pacific Council is a not-for-profit corporation

organized under the laws of Oregon with its principal place of business in Oregon. On

information and belief, Cascade Pacific Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      16.       On information and belief, Central Florida Council is a not-for-profit corporation

organized under the laws of Florida with its principal place of business in Florida. On

information and belief, Central Florida Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      17.       On information and belief, Chief Seattle Council is a not-for-profit corporation

organized under the laws of Washington with its principal place of business in Washington. On

information and belief, Chief Seattle Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      18.       On information and belief, Circle Ten Council is a not-for-profit corporation

organized under the laws of Texas with its principal place of business in Texas. On information

and belief, Circle Ten Council asserts rights under policies issued by Hartford and the defendant

insurers in this action.

      19.       On information and belief, Connecticut Yankee Council is a not-for-profit

corporation organized under the laws of Connecticut with its principal place of business in




                                                 3
               Case 20-50601-LSS         Doc 1       Filed 05/15/20      Page 6 of 39




Connecticut. On information and belief, Connecticut Yankee Council asserts rights under

policies issued by Hartford and the defendant insurers in this action.

      20.      On information and belief, Connecticut Yankee and Fairfield County Council is a

not-for-profit corporation organized under the laws of Connecticut with its principal place of

business in Connecticut. On information and belief, Connecticut Yankee and Fairfield County

Council asserts rights under policies issued by Hartford and the defendant insurers in this action.

      21.      On information and belief, Crater Lake Council is a not-for-profit corporation

organized under the laws of Connecticut with its principal place of business in Connecticut. On

information and belief, Crater Lake Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      22.      On information and belief, Gamehaven Council is a not-for-profit corporation

organized under the laws of Connecticut with its principal place of business in Connecticut. On

information and belief, Gamehaven Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      23.      On information and belief, Glacier’s Edge Council is a not-for-profit corporation

organized under the laws of Wisconsin with its principal place of business in Wisconsin. On

information and belief, Glacier’s Edge Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      24.      On information and belief, Great Alaska Council is a not-for-profit corporation

organized under the laws of Alaska with its principal place of business in Alaska. On

information and belief, Great Alaska Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.




                                                 4
                Case 20-50601-LSS        Doc 1       Filed 05/15/20      Page 7 of 39




      25.       On information and belief, Greater Los Angeles Area Council is a not-for-profit

corporation organized under the laws of California with its principal place of business in

California. On information and belief, Greater Los Angeles Area Council asserts rights under

policies issued by Hartford and the defendant insurers in this action.

      26.       On information and belief, Inland Northwest Council is a not-for-profit

corporation organized under the laws of Washington with its principal place of business in

Washington. On information and belief, Inland Northwest Council asserts rights under policies

issued by Hartford and the defendant insurers in this action.

      27.       On information and belief, Katahdin Area Council is a not-for-profit corporation

organized under the laws of Maine with its principal place of business in Maine. On information

and belief, Katahdin Area Council asserts rights under policies issued by Hartford and the

defendant insurers in this action.

      28.       On information and belief, Lincoln Heritage Council is a not-for-profit

corporation organized under the laws of Kentucky with its principal place of business in

Kentucky. On information and belief, Lincoln Heritage Council asserts rights under policies

issued by Hartford and the defendant insurers in this action.

      29.       On information and belief, Longhorn Council is a not-for-profit corporation

organized under the laws of Texas with its principal place of business in Texas. On information

and belief, Longhorn Council asserts rights under policies issued by Hartford and the defendant

insurers in this action.

      30.       On information and belief, Longs Peak Council is a not-for-profit corporation

organized under the laws of Colorado with its principal place of business in Colorado. On




                                                 5
                  Case 20-50601-LSS        Doc 1       Filed 05/15/20    Page 8 of 39




information and belief, Longs Peak Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      31.         On information and belief, Mayflower Council is a not-for-profit corporation

organized under the laws of Massachusetts with its principal place of business in Massachusetts.

On information and belief, Mayflower Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      32.         On information and belief, Mohegan Council is a not-for-profit corporation

organized under the laws of Massachusetts with its principal place of business in Massachusetts.

On information and belief, Mohegan Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      33.         On information and belief, Montana Council is a not-for-profit corporation

organized under the laws of Montana with its principal place of business in Montana. Montana

Council asserts rights under policies issued by Hartford and the defendant insurers in this action.

      34.         On information and belief, Mount Baker Council is a not-for-profit corporation

organized under the laws of Washington with its principal place of business in Washington.

Mount Baker Council asserts rights under policies issued by Hartford and the defendant insurers

in this action.

      35.         On information and belief, Mount Diablo Silverado Council is a not-for-profit

corporation organized under the laws of California with its principal place of business in

California. On information and belief, Mount Diablo Silverado Council asserts rights under

policies issued by Hartford and the defendant insurers in this action.

      36.         On information and belief, New Jersey Council is a not-for-profit corporation

organized under the laws of New Jersey with its principal place of business in New Jersey. On



                                                   6
               Case 20-50601-LSS         Doc 1        Filed 05/15/20   Page 9 of 39




information and belief, New Jersey Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      37.      On information and belief, North Florida Council is a not-for-profit corporation

organized under the laws of Florida with its principal place of business in Florida. On

information and belief, North Florida Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      38.      On information and belief, Northeast Georgia Council is a not-for-profit

corporation organized under the laws of Georgia with its principal place of business in Georgia.

On information and belief, Northeast Georgia Council asserts rights under policies issued by

Hartford and the defendant insurers in this action.

      39.      On information and belief, Northern New Jersey Council is a not-for-profit

corporation organized under the laws of New Jersey with its principal place of business in New

Jersey. On information and belief, Northern New Jersey Council asserts rights under policies

issued by Hartford and the defendant insurers in this action.

      40.      On information and belief, Northern Star Council is a not-for-profit corporation

organized under the laws of Minnesota with its principal place of business in Minnesota. On

information and belief, Northern Star Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      41.      On information and belief, Oregon Council is a not-for-profit corporation

organized under the laws of Oregon with its principal place of business in Oregon. On

information and belief, Oregon Council asserts rights under policies issued by Hartford and the

defendant insurers in this action.




                                                 7
               Case 20-50601-LSS         Doc 1    Filed 05/15/20     Page 10 of 39




      42.       On information and belief, Oregon Trail Council is a not-for-profit corporation

organized under the laws of Oregon with its principal place of business in Oregon. On

information and belief, Oregon Trail Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      43.       On information and belief, Ore-Ida Council is a not-for-profit corporation

organized under the laws of Idaho with its principal place of business in Idaho. On information

and belief, Ore-Ida Council asserts rights under policies issued by Hartford and the defendant

insurers in this action.

      44.       On information and belief, Pacific Harbors Council is a not-for-profit corporation

organized under the laws of Washington with its principal place of business in Washington. On

information and belief, Pacific Harbors Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      45.       On information and belief, Patriots’ Path Council is a not-for-profit corporation

organized under the laws of New Jersey with its principal place of business in New Jersey. On

information and belief, Patriots’ Path Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.

      46.       On information and belief, Pee Dee Area Council is a not-for-profit corporation

organized under the laws of South Carolina with its principal place of business in South

Carolina. On information and belief, Pee Dee Area Council asserts rights under policies issued

by Hartford and the defendant insurers in this action.

      47.       On information and belief, Sagamore Council is a not-for-profit corporation

organized under the laws of New Mexico with its principal place of business in New Mexico.




                                                 8
               Case 20-50601-LSS         Doc 1    Filed 05/15/20     Page 11 of 39




On information and belief, Sagamore Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      48.      On information and belief, Sam Houston Area Council is a not-for-profit

corporation organized under the laws of Texas with its principal place of business in Texas. On

information and belief, Sam Houston Area Council asserts rights under policies issued by

Hartford and the defendant insurers in this action.

      49.      On information and belief, Shawnee Trails Council is a not-for-profit corporation

organized under the laws of Kentucky with its principal place of business in Kentucky. On

information and belief, Shawnee Trails Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      50.      On information and belief, South Florida Council is a not-for-profit corporation

organized under the laws of Florida with its principal place of business in Florida. On

information and belief, South Florida Council asserts rights under policies issued by Hartford

and the defendant insurers in this action.

      51.      On information and belief, Spirit of Adventure Council is a not-for-profit

corporation organized under the laws of Massachusetts with its principal place of business in

Massachusetts. On information and belief, Spirit of Adventure Council asserts rights under

policies issued by Hartford and the defendant insurers in this action.

      52.      On information and belief, Tidewater Council is a not-for-profit corporation

organized under the laws of Virginia with its principal place of business in Virginia. On

information and belief, Tidewater Council asserts rights under policies issued by Hartford and

the defendant insurers in this action.




                                                 9
              Case 20-50601-LSS         Doc 1    Filed 05/15/20     Page 12 of 39




BSA’s Other Insurers

        53.    On information and belief, Insurance Company of North America (“INA”) is a

corporation organized under the laws of Pennsylvania with its principal place of business in

Pennsylvania. On information and belief, INA issued liability policies to BSA covering the time

periods January 1, 1962 to January 1, 1972 and January 1, 1978 to March 1, 1996.

        54.    On information and belief, Argonaut Insurance Company (“Argonaut”) is a

corporation organized under the laws of Illinois with its principal place of business in Texas. On

information and belief, Argonaut issued a liability policy to BSA covering the time period May

1, 1973 to January 1, 1975.

        55.    On information and belief, National Union Fire Insurance Company of Pittsburgh

PA (“National Union”) is a corporation organized under the laws of Pennsylvania with its

principal place of business in New York. On information and belief, National Union issued

liability policies to BSA covering the time periods January 1, 1975 to January 1, 1979, March 1,

1986 to March 1, 1988 and March 1, 1989 to March 1, 1990.

        56.    On information and belief, Certain Underwriters at Lloyd’s London (“Lloyd’s”)

consists of members of underwriting syndicates, which conduct or have conducted business at

the insurance marketplace known as Lloyd’s, London, which is chartered under the laws of the

United Kingdom. On information and belief, Lloyd’s issued liability policies to BSA covering

the time periods September 17, 1976 to September 17, 1979 and January 1, 1981 to January 1,

1983.

        57.    On information and belief, Travelers Casualty and Surety Company, Inc. (f/k/a

Aetna Casualty & Surety Company) (“Travelers”) is a corporation organized under the laws of

Connecticut with its principal place of business in Connecticut. On information and belief,



                                                10
              Case 20-50601-LSS          Doc 1    Filed 05/15/20     Page 13 of 39




Travelers issued liability policies to BSA covering the time period January 1, 1979 to January 1,

1981.

        58.    On information and belief, Allianz Global Risks US Insurance Company (f/k/a

Allianz Insurance Company) (“Allianz”), is a corporation organized under the laws of Illinois

with its principal place of business in Illinois. On information and belief, Allianz issued a

liability policy to BSA covering the time period January 1, 1980 to January 1, 1981.

        59.    On information and belief, Transit Casualty Insurance Company (“Transit”) is a

corporation organized under the laws of Missouri with its principal place of business in

California. On information and belief, Transit was declared insolvent and the subsequent

receivership has been closed. Accordingly, Transit is not named as a party herein.

        60.    On information and belief, National Surety Corporation (“National Surety”) is a

corporation organized under the laws of Delaware with its principal place of business in Illinois.

On information and belief, National Surety issued liability policies to BSA covering the time

periods January 1, 1983 to January 1, 1985 and October 19, 1990 to March 1, 1997.

        61.    On information and belief, Mission National Insurance Company (“Mission”) is a

corporation organized under the laws of California with its principal place of business in

Massachusetts. On information and belief, Mission was declared insolvent and the subsequent

receivership has been closed. Accordingly, Mission is not named as a party herein.

        62.    On information and belief, Landmark Insurance Company (“Landmark”) was a

corporation organized under the laws of the California with its principal place of business in

Massachusetts. On information and belief, Landmark has merged with National Union Fire

Insurance Company of Pittsburgh, PA, the latter being the surviving entity. On information and




                                                 11
               Case 20-50601-LSS         Doc 1     Filed 05/15/20     Page 14 of 39




belief, Landmark issued a liability policy to BSA covering the time period December 31, 1984 to

March 1, 1986.

      63.      On information and belief, Columbia Casualty Company (“Columbia”) is a

corporation organized under the laws of Illinois with its principal place of business in Illinois.

On information and belief, Columbia issued a liability policy to BSA covering the time period

January 1, 1985 to March 1, 1986.

      64.      On information and belief, Highlands Insurance Company (“Highlands”) was a

corporation organized under the laws of Texas with its principal place of business in New Jersey.

On information and belief, Highlands is currently in receivership. Accordingly, it is not named

as a party herein.

      65.      On information and belief, Arrowood Indemnity Company (f/k/a Royal Indemnity

Company) (“Arrowood”) is a corporation organized under the laws of Delaware with its

principal place of business in North Carolina. On information and belief, Arrowood issued

liability policies to BSA covering the time periods December 31, 1984 to March 1, 1986 and

March 1, 1989 to March 1, 1991.

      66.      On information and belief, Federal Insurance Company (“Federal”) is a

corporation organized under the laws of Indiana with its principal place of business in New

Jersey. On information and belief, Federal issued liability policies to BSA covering the time

periods December 31, 1984 to March 1, 1986 and March 1, 1988 to March 1, 1994.

      67.      On information and belief, United States Fire Insurance Company (“U.S. Fire”) is

a corporation organized under the laws of Delaware with its principal place of business in New

Jersey. On information and belief, U.S. Fire issued liability policies to BSA covering the time

period March 1, 1986 to March 1, 1990.



                                                 12
              Case 20-50601-LSS         Doc 1    Filed 05/15/20     Page 15 of 39




        68.    On information and belief, Utica Mutual Insurance Company (“Utica”) is a

corporation organized under the laws of New York with its principal place of business in New

York. On information and belief, Utica issued a liability policy to BSA covering the time period

March 1, 1986 to March 1, 1987.

        69.    On information and belief, Pacific Employers Insurance Company (“Pacific

Employers”) is a corporation organized under the laws of Pennsylvania with its principal place of

business in Pennsylvania. On information and belief, Pacific Employers issued a liability policy

to BSA covering the time period April 1, 1986 to March 1, 1987.

        70.    On information and belief, Harbor Insurance Company (“Harbor”) is a

corporation organized under the laws of Oklahoma with its principal place of business in

Oklahoma. On information and belief, Harbor issued a liability policy to BSA covering the time

period May 20, 1986 to March 1, 1987.

        71.    On information and belief, St. Paul Surplus Lines Insurance Company (“St. Paul

Surplus”) is a corporation organized under the laws of Delaware with its principal place of

business in Minnesota. On information and belief, St. Paul Surplus issued a liability policy to

BSA covering the time periods May 28, 1986 to March 1, 1990 and March 1, 1993 to March 1,

1997.

        72.    On information and belief, Chubb Custom Insurance Company (“Chubb”) is a

corporation organized under the laws of Delaware with its principal place of business in New

Jersey. On information and belief, Chubb issued a liability policy to BSA covering the time

period June 3, 1986 to March 1, 1987.

        73.    On information and belief, Lexington Insurance Company (“Lexington”) is a

corporation organized under the laws of the Delaware with its principal place of business in



                                                13
              Case 20-50601-LSS         Doc 1     Filed 05/15/20    Page 16 of 39




Massachusetts. On information and belief, Lexington issued liability policies to BSA covering

the time period March 1, 1988 to March 1, 1994.

      74.      On information and belief, Reliance Insurance Company (f/k/a Planet Insurance

Company) (“Reliance”) is a corporation organized under the laws of Pennsylvania with its

principal place of business in Pennsylvania. On information and belief, Reliance was declared

insolvent and put into receivership. Accordingly, Reliance is not named as a party herein.

      75.      On information and belief, American Zurich Insurance Company (“Zurich”) is a

corporation organized under the laws of New York with its principal place of business in Illinois.

On information and belief, Zurich issued liability policies to BSA covering the time periods

March 1, 1989 to March 1, 1990 and March 1, 1996 to March 1, 1997.

      76.      On information and belief, The Insurance Company of the State of Pennsylvania

(“ICSOP”) is a corporation organized under the laws of Illinois with its principal place of

business in New York. On information and belief, ICSOP issued a liability policy to BSA

covering the time period March 1, 1990 to March 1, 1991.

      77.      On information and belief, TIG Insurance Company as successor to merger to

International Insurance Company (“International”) is a corporation organized under the laws of

California with its principal place of business in New Hampshire. On information and belief,

International issued liability policies to BSA covering the time periods December 31, 1984 to

March 1, 1986, and March 1, 1990 to March 1, 1993.

      78.      On information and belief, General Star Indemnity Company (“General Star”) is a

corporation organized under the laws of Delaware with its principal place of business in

Connecticut. On information and belief, General Star issued liability policies to BSA covering

the time periods March 1, 1990 to March 1, 1991 and March 1, 1992 to March 1, 1996.



                                                14
              Case 20-50601-LSS          Doc 1     Filed 05/15/20     Page 17 of 39




      79.      On information and belief, Westchester Surplus Lines Insurance Company (f/k/a

Industrial Insurance Company of Hawaii) (“Westchester Surplus”) is a corporation organized

under the laws of Georgia with its principal place of business in Pennsylvania. On information

and belief, Westchester Surplus issued a liability policy to BSA covering the time period March

1, 1990 to March 1, 1991.

      80.      On information and belief, Industrial Indemnity Company (“Industrial”) is a

corporation organized under the laws of Delaware with its principal place of business in

Connecticut. On information and belief, Industrial issued a liability policy to BSA covering the

time period March 1, 1991 to March 1, 1992.

      81.      On information and belief, Gulf Insurance Company (“Gulf”) is a corporation

organized under the laws of Connecticut with its principal place of business in Connecticut. On

information and belief, Gulf issued liability policies to BSA covering the time period October 19,

1990 to March 1, 1993.

      82.      On information and belief, Niagara Fire Insurance Company (“Niagara”) is a

corporation organized under the laws of Illinois with its principal place of business in Illinois.

On information and belief, Niagara issued liability policies to BSA covering the time period

October 19, 1990 to March 1, 1996.

      83.      On information and belief, California Union Insurance Company (“Cal Union”) is

a corporation organized under the laws of California with its principal place of business in

Pennsylvania. On information and belief, Cal Union issued a liability policy to BSA covering

the time period March 1, 1992 to March 1, 1993.

      84.      On information and belief, Agricultural Insurance Company (“Agricultural”) is a

corporation organized under the laws of Ohio with its principal place of business in Ohio. On



                                                 15
              Case 20-50601-LSS         Doc 1     Filed 05/15/20    Page 18 of 39




information and belief, Agricultural issued liability policies to BSA covering the time period

March 1, 1993 to March 1, 1997.

      85.      On information and belief, Texas Pacific Indemnity Company (“Texas Pacific”) is

a corporation organized under the laws of Texas with its principal place of business in New

Jersey. On information and belief, Texas Pacific issued liability policies to BSA for the time

period March 1, 1994 to March 1, 1997.

      86.      On information and belief, Liberty Mutual Insurance Company (“Liberty”) is a

corporation organized under the laws of Massachusetts with its principal place of business in

Massachusetts. On information and belief, Liberty issued a liability policy to BSA for the time

period March 1, 1996 to March 1, 1997.

      87.      On information and belief, Continental Insurance Company (“Continental”) is a

corporation organized under the laws of Pennsylvania with its principal place of business in New

York. On information and belief, Continental issued a liability policy to BSA for the time period

March 1, 1996 to March 1, 1997.

      88.      The insurer defendants in Paragraphs 53-58, 60, 62-63, 65-73 and 75-88 are

hereinafter collectively referred to as the “Insurer Defendants.”

                                        BACKGROUND

The Hartford Policies

      89.      Hartford A&I issued the following primary general liability policies to BSA (the

“Hartford A&I Primary Policies”):

                        Policy Number                      Policy Period
                    10CA43315                        09/21/1971-01/01/1972
                    10CA43303                        01/01/1972-01/01/1974
                    10CA43329                        01/01/1974-01/01/1975
                    10CA43342E                       01/01/1975-01/01/1976
                    10CA43349E                       01/01/1976-01/01/1977

                                                16
              Case 20-50601-LSS          Doc 1     Filed 05/15/20      Page 19 of 39




                      10CA43359E                      01/01/1977-01/01/1978


      90.      Hartford A&I primary policies no. 10CA43349E, for policy period January 1,

1976 to January 1, 1977, and no. 10CA43359E, for policy period January 1, 1977 to January 1,

1978, were released by BSA pursuant to a confidential settlement agreement.

      91.      The Hartford A&I Primary Policies each contain the following or substantially

similar provisions:

               The company will pay on behalf of the insured all sums which the
               insured shall become legally obligated to pay as damages because
               of . . . bodily injury . . . to which this insurance applies, caused by
               an occurrence . . . .

                                                ***

               “Occurrence” means an accident, including continuous or repeated
               exposure to conditions, which results in bodily injury or property
               damage neither expected nor intended from the standpoint of the
               insured.

                                                ***

               “Bodily injury” means bodily injury, sickness or disease sustained
               by any person which occurs during the policy period.

                                                ***

               Insured’s Duties in the Event of Occurrence, Claim or Suit. In the
               event of an occurrence, written notice containing particulars
               sufficient to identify the insured and also reasonably obtainable
               information with respect to the time, place and circumstances
               thereof, and the names and addresses of the injured and of
               available witnesses, shall be given by or for the insured to the
               company or any of its authorized agents as soon as practicable.

               If claim is made or suit brought against the insured, the insured,
               shall immediately forward to the company every demand, notice,
               summons or other process received by him or his representative.

               The insured shall cooperate with the company and, upon the
               company’s request, assist in making settlements, in the conduct of


                                                 17
              Case 20-50601-LSS           Doc 1     Filed 05/15/20      Page 20 of 39




               suits and enforcing any right of contribution or indemnity against
               any person or organization who may be liable to the insured
               because of bodily injury or property damage with respect to which
               insurance is afforded under this policy; and the insured shall attend
               hearings and trials and assist in securing and giving evidence and
               obtaining the attendance of witnesses. The insured shall no, except
               at his own cost, voluntarily make any payment, assume any
               obligation or incur any expense other that for first aid to others at
               the time of accident.

      92.      Hartford A&I issued the following umbrella liability policies to BSA (the

“Hartford A&I Umbrella Policies”):

                          Policy Number                      Policy Period
                      10HUA43300                       05/01/1971-05/01/1972
                      10HUA43302                       01/01/1972-01/01/1974
                      10HUA43331                       01/01/1974-01/01/1975


      93.      The Hartford A&I Umbrella Policies each contain the following or substantially

similar provisions:

               The company will indemnify the insured for all sums which the
               insured shall become legally obligated to pay as damages and
               expenses, all as hereinafter defined as included within the term
               ultimate net loss, but reason of liability . . .because of . . . personal
               injury caused by . . . an occurrence which takes place during the
               policy period . . . .

                                                 ***

               “Occurrence” means an accident which takes place during the
               policy period, or that portion within the policy period of a
               continuous or repeated exposure to conditions, which causes
               personal injury . . . neither expected nor intended by the insured.

                                               ***
               “Personal injury” means (1) bodily injury, sickness, disease,
               disability or shock, including death arising therefrom, or if arising
               out of the foregoing, mental anguish and mental injury . . . .


                                                 ***



                                                  18
              Case 20-50601-LSS         Doc 1     Filed 05/15/20     Page 21 of 39




               Notice of Occurrence: Whenever it appears that an occurrence is
               likely to involve indemnity under this policy, written notice thereof
               shall be given to the company of any of its authorized agents as
               soon as practicable. Such notice shall contain particulars sufficient
               to identify the insured and also reasonably obtainable information
               respecting the time, place and circumstances of the occurrence,
               names and addresses of the insured and of available witnesses.

                                               ***

               Assistance and Cooperation for the Insured: The insured shall be
               responsible for the investigation, settlement or defense of any
               claim made or suit brought or proceeding instituted against the
               insured which no underlying insurer is obligated to defend. The
               insured shall use due diligence and prudence to settle all such
               claims and suits which in the exercise of sound judgment should be
               settled, provided, however, that the insured shall make no
               settlement for any sum in excess of the retained limit without the
               approval of the company.

               The company shall have the right and shall be given the
               opportunity to associate with the insured or its underlying insurers,
               or both, in the defense and control of any claim, suit or proceeding
               which involves or appears reasonably likely to involve the
               company and in which event the insured, such insurers and the
               company shall cooperate in all things in defense of such claim, suit
               or proceeding.

               The insured shall cooperate with the underlying insurers as
               required by the terms of the underlying insurance and comply with
               all the terms and conditions thereof, and shall enforce any right of
               contribution or indemnity against any person or organization who
               may be liable to the insured because of personal injury, property
               damage or advertising liability with respect to which insurance is
               afforded under this policy or the underlying policies.

      94.      First State issued or allegedly issued the following excess liability policies to BSA

(the “First State Excess Policies”):

                         Policy Number                     Policy Period
                    908954                           01/01/1978-01/01/1979
                    927616                           01/01/1979-01/01/1980
                    931255                           01/01/1981-01/01/1983
                    931257                           01/01/1981-01/01/1983
                    EU006291                         03/01/1988-03/01/1989


                                                19
              Case 20-50601-LSS         Doc 1     Filed 05/15/20     Page 22 of 39




      95.      Coverage under First State policies no. 931255, for policy period January 1, 1981

to January 1, 1983, and no. 931257, for policy period January 1, 1981 to January 1, 1983, if any,

is limited and subject to a confidential settlement agreement.

      96.      The First State policy no. 908954, for policy period January 1, 1978 to January 1,

1979 and First State policy no. 927616, for policy period January 1, 1979 to January 1, 1980,

each contain the following or substantially similar provisions:

               To indemnify the INSURED for ULTIMATE NET LOSS, as
               defined hereinafter, in excess of RETAINED LIMIT, as herein
               states, all sums which the INSURED shall be obligated to pay by
               reason of the liability imposed upon the INSURED by law or
               liability assumed by the INSURED under contract or agreement
               for damages and expenses because of . . . PERSONAL INJURY . .
               . to which this policy applies caused by an OCCURRENCE . . . .

                                                 ***
               “OCCURRENCE” shall mean an accident or event including
               continuous repeated exposure to conditions, which results during
               the policy period in PERSONAL INJURY . . . neither expected nor
               intended from the standpoint of the INSURED. For the purpose of
               determining the limit of the Company’s liability, all personal injury
               . . . arising out of continuous or repeated exposure to substantially
               the same general conditions shall be considered as arising out of
               one “OCCURRENCE.”

                                                ***
               PERSONAL INJURY . . . means . . . bodily injury, sickness,
               disease, disability or shock, including death at any time resulting
               therefrom, mental anguish, and mental injury . . . .

                                               ***
               Notice of Occurrence, Claim or Legal Proceeding: Upon the
               happening of an OCCURRENCE reasonably likely to involve the
               COMPANY hereunder, written notice shall be given as soon as
               practicable to the COMPANY or any of its authorized agents.
               Such notice shall contain particulars sufficient to identify the
               INSURED and the fullest information obtainable at the time.

               The INSURED shall give like notice of any claim made or legal
               proceeding commenced on account of such occurrence. If legal
               proceedings are begun, the INSURED when requested by the


                                                20
              Case 20-50601-LSS           Doc 1    Filed 05/15/20   Page 23 of 39




              COMPANY, shall forward to it each paper thereon, or a copy
              thereof, received by the INSURED or the INSURED’s
              representatives, together with copies of reports made by the
              INSURED with respect to such claim proceedings.

     97.      First State policy no. EU006291 for policy period March 1, 1988 to March 1,

1989 contains the following provisions:

              The Company hereby agrees, subject to the limitations, terms and
              conditions herein-after mentioned, to indemnify the Insured for all
              sums which the Insured shall be obliged to pay by reason of the
              liability imposed upon the insured by law, or assumed under
              contract or agreement by the Named Insured for damages, direct or
              consequential and expenses on account of:

              (a) Personal injuries, including death at any time resulting
              therefrom,

              (b) Property Damage,

              (c) Advertising Liability,

              caused by or arising out of each occurrence happening anywhere in
              the world, and arising out of the hazards covered by and as defined
              in the Underlying Umbrella Policies stated below and issued by the
              “Underlying Umbrella insurer”.

                                              ***

                                   Amendatory Endorsement
                                  (Exception of “Dropdown”)

              It is agreed that, notwithstanding any of the terms of this policy
              that might be construed otherwise, this insurance shall not take the
              place of any underlying insurance shown in the schedule of
              underlying insurance policies which is or becomes invalid,
              uncollectible or otherwise unavailable due to the insolvency of the
              underlying insurer. The risk of such insolvency is retained by the
              insured, and not by the company.

              The above provisions apply to both (1) the company’s obligation to
              indemnify or to pay on behalf of the insured, and (2) the
              company’s obligation to defend.




                                                  21
              Case 20-50601-LSS          Doc 1     Filed 05/15/20     Page 24 of 39




      98.      The Hartford A&I Primary Policies, the Hartford A&I Umbrella Policies, and the

First State Excess Policies are hereinafter collectively referred to as the “Hartford Policies.”

The Sexual Abuse Lawsuits

   99.         Over the past several years, BSA and its local councils have been named as

defendants in numerous Underlying Lawsuits in which the plaintiffs allege that they were

sexually molested while participating in BSA programs.

   100.        The Underlying Lawsuits generally allege that BSA knew or should have known

that such injury would occur.

   101.        The Underlying Lawsuits further generally allege that BSA knew of the

widespread problem of sexual abuse by scout masters and other adult volunteers and that BSA

even maintained internal files regarding potential or alleged abusers that had served as volunteers

or employees in BSA programs, known as the IV Files or Perversion Files.

   102.        Because of the significant number of Underlying Lawsuits and the increasing

threat of numerous future sexual abuse claims, BSA filed a Chapter 11 proceeding on February

18, 2020, titled In re: Boy Scouts of America et al., case no. 20-10343 (LSS) (Bankr. D. Del.).

BSA’s Failure to Provide Notice or Obtain Consent

      103.     For many years, BSA tendered Underlying Lawsuits to Hartford and Hartford

defended and indemnified those claims. Hartford participated in the defense and settlement of a

number of Underlying Claims, resulting in exhaustion of the applicable limits of liability of

certain of the Hartford Primary Policies.

      104.     On information and belief, BSA has failed timely to provide notice of certain

Underlying Lawsuits to Hartford.




                                                 22
              Case 20-50601-LSS            Doc 1    Filed 05/15/20   Page 25 of 39




      105.     On information and belief, BSA also has not cooperated in the defense of certain

Underlying Lawsuits and has not sought Hartford’s consent to settle certain Underlying Lawsuits

as required under the Hartford Policies.

      106.     On information and belief, as a result of BSA and its local councils’ failure to

provide notice, or failure to provide notice in a timely manner, Hartford has been unable to

defend, or participate in the defense or settlement, of at least certain Underlying Lawsuits.

Further, on information and belief, because of BSA and its local council’s failure to seek

Hartford’s consent to settle at least certain Underlying Lawsuits, Hartford has not been able to

participate in the settlement of at least certain Underlying Lawsuits.

                                 FIRST CLAIM FOR RELIEF
                             Breach of Contract -- Duty to Cooperate
                                     As to Defendant BSA

      107.     Hartford repeats and realleges Paragraphs 1 through 106 as if fully set forth here.

      108.     On numerous occasions, BSA has failed to cooperate with Hartford as the

policies, including the Hartford A&I Primary Policies, the Hartford Umbrella Policies and the

First State Excess Policies require.

      109.     On information and belief, during the fall of 2019, BSA held settlement

discussions and/or mediation sessions with representatives for some or all of the Underlying

Lawsuits aimed at a partial or global resolution of the abuse claims against BSA, including

claims for which BSA has sought or will seek coverage from Hartford.

      110.     BSA neither informed Hartford of those meetings, nor did BSA invite Hartford to

participate in those meetings.




                                                   23
               Case 20-50601-LSS        Doc 1     Filed 05/15/20     Page 26 of 39




      111.     On information and belief, those meetings and/or mediation sessions were also

attended by James Patton as a pre-petition Future Claimants’ representative (“FCR”) hired and

paid by BSA.

      112.     BSA did not seek Hartford’s consent or inform Hartford that it had retained Mr.

Patton to serve as a pre-petition FCR for the abuse claims.

      113.     On information and belief, during the course of those meetings, BSA shared a

proposed claim valuation matrix and/or a set of claim liquidation protocols with other parties,

including the pre-petition FCR and counsel for some of the plaintiffs in the Underlying Lawsuits.

The matrix and protocols, on further information and belief, provided information regarding

what proof would be necessary for BSA to accept a claim for payment, as well as values at

which claims would be paid under BSA’s proposal.

      114.     BSA did not seek Hartford’s consent or advice in developing any claim matrix or

liquidation protocols, and did not inform Hartford that it was sharing such documents with other

entities, including the pre-petition FCR or plaintiffs in the Underlying Lawsuits.

      115.     On information and belief, either in preparation for these meetings and/or

mediation sessions, BSA disclosed to the pre-petition FCR and/or the plaintiffs in the Underlying

Lawsuits sensitive and privileged information and/or documents concerning the defense of the

Underlying Lawsuits.

      116.     On information and belief, BSA has continued to disclose sensitive and/or

privileged information concerning the Underlying Claims to plaintiffs and their representatives,

including the Tort Claimants’ Committee (“TCC”) and the post-petition FCR.




                                                24
               Case 20-50601-LSS         Doc 1     Filed 05/15/20     Page 27 of 39




        117.     For at least some of the time since the Petition Date, BSA has maintained a data

room through which it has provided certain parties-in-interest with access to documents relating

to this chapter 11 case.

        118.     Hartford was first provided with access to the data room on or about April 27,

2020.

        119.     When BSA provided Hartford with access to the data room, Hartford discovered

that it contained a number of communications containing privileged communications between

BSA and its insurers regarding Underlying Lawsuits.

        120.     Just days after Hartford first accessed those documents, BSA removed them from

the data room.

        121.     On information and belief, those documents were accessible to, and were in fact

accessed by, various constituencies representing abuse claimants in this chapter 11 case

including the TCC and/or the FCR.

        122.     On information and belief, BSA has provided the TCC and/or the FCR with

additional privileged materials, either through the data room or otherwise.

        123.     On information and belief, BSA has made additional promises or assurances to

the FCR, the TCC or to plaintiffs’ counsel concerning the manner in which negotiations will be

conducted in this case, including the values that will be set for the abuse claims.

        124.     On information and belief, BSA has failed to cooperate with Hartford in other

ways that have yet to be discovered by Hartford.

        125.     Hartford has been prejudiced by BSA’s failure to cooperate with Hartford,

including conducting settlement discussions without Hartford’s consent and by disclosing




                                                 25
              Case 20-50601-LSS          Doc 1     Filed 05/15/20    Page 28 of 39




information that has compromised the defense of the abuse claims, including the Underlying

Lawsuits.

      126.     Hartford is entitled to a judgment that it does not have any coverage obligations

for the abuse claims, including the Underlying Lawsuits, as a result of BSA’s breach of the

cooperation provisions of the Hartford Policies.

                              SECOND CLAIM FOR RELIEF
                       Declaratory Judgment -- Number of Occurrences
                                     As to All Defendants

      127.     Hartford repeats and realleges Paragraphs 1 through 126 as if fully set forth here.

      128.     The Hartford A&I Primary Policies provide coverage for “bodily injury” caused

by an “occurrence,” which is further defined as “an accident, including continuous or repeated

exposure to conditions, which results in bodily injury . . . neither expected nor intended from the

standpoint of the insured.”

      129.     The Hartford A&I Umbrella Policies provide coverage for “personal injury”

caused by an “occurrence,” which is further defined as “an accident which takes place during the

policy period, or that portion within the policy period of a continuous or repeated exposure to

conditions, which causes personal injury . . . neither expected nor intended by the insured.”

      130.     The First State Excess Policies provide coverage for “personal injury” caused by

an “occurrence,” which is further defined as “an accident or event including continuous or

repeated exposure to conditions, which results during the policy period in personal injury . . .

neither expected nor intended from the standpoint of the insured.”

      131.     The Hartford A&I Primary Policies all contain substantially similar language

limiting the company’s liability for amounts arising from any one occurrence:

       LIMITS OF LIABILITY



                                                 26
               Case 20-50601-LSS        Doc 1      Filed 05/15/20     Page 29 of 39




               Regardless of the number of (1) Insureds under this Policy, (2) Persons or
               organizations who sustained bodily injury or property damage, (3) claims
               made or suits brought on account of bodily injury or property damage or
               (4) automobiles or units of mobile equipment to which this Policy applies,
               the Company’s liability is limited as follows:

       BODILY INJURY LIABILITY AND PROPERTY DAMAGE LIABILITY:

       A)      The limit of liability stated in the schedule as applicable to “each
               occurrence” is the total limit of the Company’s liability for all damages
               because of bodily injury or property damage as a result of any one
               occurrence.

                                               ***

       C)      For the purpose of determining the limit of the Company’s liability, all
               bodily injury and property damage arising out of continuous or repeated
               exposure to substantially the same general conditions shall be considered
               as arising out of one occurrence.

      132.     The Hartford Umbrella Policies and First State Excess Policies contain materially

similar language.

      133.     The Underlying Lawsuits all allege, and thereby arise from, bodily injury that

resulted from BSA’s failure to implement adequate safeguards to protect minors placed with the

care of BSA.

      134.     Hartford believes that payments made to settle certain Underlying Lawsuits have

been sufficient to exhaust the limits of liability for certain Hartford A&I Primary Policies with

respect to the Underlying Lawsuits. BSA disagrees.

      135.     An actual and justiciable controversy exists regarding whether the Underlying

Lawsuits involve one or more than one occurrence and, if more than one, then how many

occurrences under each of the Hartford Policies.

      136.     To the extent coverage is provided for under the Hartford Policies, Hartford seeks

a declaration as to the number of occurrence(s) under the policies.




                                                27
                Case 20-50601-LSS        Doc 1    Filed 05/15/20      Page 30 of 39




                                THIRD CLAIM FOR RELIEF
             Declaratory Judgment -- No Coverage For Underlying Lawsuits Because Alleged
             Conduct Is Not An “Accident” and or Injury is “Expected” or “Intended”
                                      As to All Defendants

     137.       Hartford repeats and realleges Paragraphs 1 through 136 as if fully set forth here.

      138.      The Hartford A&I Primary Policies provide coverage for “bodily injury” caused

by an “occurrence,” which is further defined as “an accident, including continuous or repeated

exposure to conditions, which results in bodily injury . . . neither expected nor intended from the

standpoint of the insured.”

      139.      The Hartford A&I Umbrella Policies provide coverage for “personal injury”

caused by an “occurrence,” which is further defined as “an accident which takes place during the

policy period, or that portion within the policy period of a continuous or repeated exposure to

conditions, which causes personal injury. . . neither expected nor intended by the insured.”

      140.      The First State Excess Policies provide coverage for “personal injury” caused by

an “occurrence,” which is further defined as “an accident or event including continuous or

repeated exposure to conditions, which results during the policy period in personal injury . . .

neither expected nor intended from the standpoint of the insured.”

     141.       The Underlying Lawsuits allege that BSA knew that the alleged abusers were

predators and of the widespread problem of sexual abuse by scout masters and adult volunteers.

The Underlying Lawsuits allege that BSA created and maintained a file system known as the IV

Files or Perversion Files, which documented allegations of abuse by scout masters and

volunteers.

     142.       The Underlying Lawsuits allege that despite this knowledge, BSA and the local

councils failed to take steps to prevent the alleged sexual abuse, did not inform the scouts or their

parents of the reports of abuse and otherwise concealed the abuse.


                                                 28
              Case 20-50601-LSS          Doc 1    Filed 05/15/20      Page 31 of 39




     143.      BSA’s alleged conduct with respect to the Underlying Lawsuits does not

constitute an accident and the injury alleged in the Underlying Lawsuits was expected and/or

intended from the standpoint of BSA.

     144.      Likewise, the conduct of the local councils with respect to the Underlying

Lawsuits does not constitute an accident because the injury alleged in the Underlying Lawsuits

was expected and/or intended from the standpoint of the relevant local council(s).

      145.     An actual and justiciable controversy exists regarding whether there is coverage

for the Underlying Lawsuits under the Hartford Policies because the alleged injury was not

caused by an occurrence under the Hartford Policies, i.e., there was no “accident” and the alleged

injury was expected and/or intended.

      146.     Hartford seeks a declaration that some or all of the Underlying Lawsuits do not

involve injury caused by an “occurrence” under the Hartford Policies.

                               FOURTH CLAIM FOR RELEIF
                          Declaratory Judgment -- Trigger of Coverage
                                      As to All Defendants

      147.     Hartford repeats and realleges Paragraphs 1 through 146 as if fully set forth here.

      148.     The Hartford A&I Primary Policies provide coverage for “bodily injury,” which is

defined as “bodily injury, sickness or disease sustained by any person which occurs during the

policy period” caused by an “occurrence,” which is further defined as “an accident, including

continuous or repeated exposure to conditions, which results in bodily injury . . . neither

expected nor intended from the standpoint of the insured.”

      149.     On information and belief, the Policies issued to BSA and the local councils by

the Insurer Defendants contain substantially similar definitions of “bodily injury.”




                                                 29
               Case 20-50601-LSS          Doc 1    Filed 05/15/20      Page 32 of 39




      150.     An actual and justiciable controversy exists regarding what the trigger of

coverage is for the Underlying Lawsuits, including whether “bodily injury” occurs (i) only on the

first date of abuse of a claimant; (ii) only on each date of abuse of a claimant; or (iii) not only on

(i) or (ii) but also for some period of time after the abuse ends.

      151.     To the extent coverage is provided for under the Hartford Policies, Hartford seeks

a declaration as to the appropriate trigger of coverage for the Underlying Lawsuits.

                                FIFTH CLAIM FOR RELIEF
                               Declaratory Judgment -- Allocation
                                      As to All Defendants

      152.     Hartford repeats and realleges Paragraphs 1 through 151 as if fully set forth here.

      153.     The Hartford A&I Primary Policies, the Hartford Umbrella Policies and the First

State Excess Policies each provide coverage only for “bodily injury” that occurs within each

Policy’s respective policy period, and does not provide coverage for injury that occurs outside

that policy period.

      154.     On information and belief, a ripe and justiciable controversy exists among

Hartford, BSA and the local councils regarding the allocation of damages for Underlying

Lawsuits where (a) a plaintiff alleges abuse during multiple policy periods, and/or (b) a plaintiff

alleges abuse during multiple policy periods, but suffers injury that continues past the dates of

abuse into later policy periods.

      155.     To the extent coverage is provided for under the Hartford Policies for the

Underlying Lawsuits, Hartford seeks a declaration regarding the applicable rule for allocating

losses arising from the Underlying Lawsuits and declarations regarding Hartford A&I’s, First

State’s and the Defendant Insurers’ respective allocable shares, if any, of the defense and

indemnity costs incurred in the Underlying Lawsuits.



                                                  30
                Case 20-50601-LSS        Doc 1    Filed 05/15/20     Page 33 of 39




                                SIXTH CLAIM FOR RELIEF
             Declaratory Judgment -- No Coverage Under First State Policy EU006291
                                      As to All Defendants

      156.      Hartford repeats and realleges Paragraph 1 through 155 as if fully set forth here.

      157.      First State policy no. EU006291, for policy period March 1, 1988 to March 1,

1989, provides that First State will “indemnify the Insured for all sums which the insured shally

be obliged to pay…on account of Personal injuries…caused by an occurrence happening

anywhere in the world, and arising out of the hazards covered by and as defined in the

Underlying Umbrella Policies stated below and issued by the “Underlying Umbrella Insurer.”

      158.      On information and belief, the Underlying Umbrella Policies contain Sexual

Molestation Exclusion endorsements that exclude any claim against the insured for sexual or

physical abuse or molestations of any person.

      159.      The plaintiffs in the Underlying Lawsuits allege that they were sexually abused

while participating in BSA programs.

      160.      Because the Underlying Lawsuits allege sexual abuse or molestation, there is no

coverage available for such claims under First State policy no. EU006291.

      161.      An actual and justiciable controversy exists regarding coverage for Underlying

Lawsuits under First State policy no. EU006291.

      162.      Hartford seeks a declaration that coverage for the Underlying Claims under First

State policy no. EU006291 are excluded by the Sexual Molestation exclusion.

                              SEVENTH CLAIM FOR RELIEF
              Declaratory Judgment -- No Dropdown for First State Policy EU006291
                                      As to All Defendants

      163.      Hartford repeats and realleges Paragraphs 1 through 162 as if fully set forth here.




                                                 31
              Case 20-50601-LSS         Doc 1     Filed 05/15/20      Page 34 of 39




      164.     First State policy no. EU006291, for policy period March 1, 1988 to March 1,

1989, provides that “this insurance shall not take the place of any underlying insurance shown in

the schedule of underlying insurance policies which is or becomes invalid, uncollectible or

otherwise unavailable due to the insolvency of the underlying insurer. The risk of such

insolvency is retained by the insured, and not by the company.”

      165.     On information and belief, Reliance issued a policy of insurance underlying First

State policy no. EU00629. Reliance is now insolvent.

      166.     To the extent, the limits of liability under the Reliance policy, or any other

underlying insurance, are invalid, uncollectible or otherwise unavailable due to the insolvency of

Reliance, or any other underlying insurer, First State policy no. EU006291 will not dropdown.

      167.     An actual and justiciable controversy exists regarding whether First State policy

no. EU006291 must dropdown in the case of an underlying insurer’s insolvency.

      168.     To the extent First State policy no. EU006291 is found to provide coverage for

the Underlying Lawsuits, Hartford seeks a declaration that First State policy no. EU006291 does

not dropdown as a result of an underlying insurer’s insolvency.

                            EIGHTH CLAIM FOR RELIEF
 Declaratory Judgment -- No Coverage For Underlying Lawsuits For Which BSA Failed To
                                      Provide Notice
                            As to BSA and the local councils

      169.     Hartford repeats and realleges Paragraphs 1 through 168 as if fully set forth here.

      170.     The Hartford A&I Primary Policies require that BSA provide “written notice” of

an occurrence “as soon as practicable” and that BSA “shall give like notice of any claim made or

legal proceeding commenced on account” of an occurrence.




                                                 32
                 Case 20-50601-LSS         Doc 1    Filed 05/15/20      Page 35 of 39




      171.       The Hartford A&I Umbrella Policies require that “[w]henever it appears that an

occurrence is likely to involve indemnity under this policy, written notice thereof shall be given

to the company of any of its authorized agents as soon as practicable.”

      172.       The First State Excess Policies require that “[u]pon the happening of an

OCCURRENCE reasonably likely to involve the COMPANY hereunder, written notice shall be

given as soon as practicable to the COMPANY or any of its authorized agents.”

      173.       For certain Underlying Lawsuits, BSA and the local council defendants did not

provide notice as required by the Hartford Policies.

      174.       Hartford has suffered prejudice as a result of the failure timely to deliver notice,

including prejudicing Hartford’s right to defend or participate in the defense or settlement of

such Underlying Lawsuits, as well as to participate in the resolution of those Underlying

Lawsuits.

      175.       An actual and justiciable controversy exists regarding coverage exists for

Underlying Lawsuits where BSA and its local councils did not provide notice or did not provide

timely notice.

      176.       Hartford seeks a declaration that the Hartford Policies do not provide coverage for

any Underlying Lawsuits for which BSA did not provide notice.

                            NINTH CLAIM FOR RELIEF
   Declaratory Judgment -- No Coverage For Underlying Lawsuits For Which BSA Failed
                               To Obtain Consent to Settle
                            As to BSA and the local councils

      177.       Hartford repeats and realleges Paragraphs 1 through 176 as if fully set forth here.

      178.       The Hartford A&I Primary Policies provide that the “insured shall cooperate with

the company and, upon the company’s request, assist in making settlements, in the conduct of

suits and enforcing any right of contribution or indemnity against any person or organization


                                                   33
                Case 20-50601-LSS        Doc 1     Filed 05/15/20     Page 36 of 39




who may be liable to the insured because of injury or damage with respect to which insurance is

afforded under this policy.”

      179.      The Hartford A&I Umbrella Policies provide that “the insured shall make no

settlement for any sum in excess of the retained limit without the approval of the company.”

      180.      The Hartford Policies require BSA to obtain Hartford’s consent to settle the

Underlying Lawsuits.

      181.      For certain Underlying Claims, BSA failed to seek Hartford’s consent.

      182.      On information and belief, many, if not all, of the settlements for which BSA

failed to seek Hartford’s consent were unreasonable.

      183.      An actual and justiciable controversy exists regarding coverage exists for at least

certain Underlying Lawsuits for which BSA failed to seek consent.

      184.      Hartford seeks a judicial determination that the Hartford Policies do not provide

coverage for any Underlying Lawsuits for which BSA failed to seek Hartford’s consent.

      185.      In the alternative, Hartford seeks a declaration that there is no coverage for the

Underlying Lawsuits that BSA settled without seeking Hartford’s consent because they were

unreasonable.

                                   TENTH CLAIM FOR RELIEF
                             Equitable Contribution (or other similar relief)
                                      As to Insurer Defendants

      186.      Hartford repeats and realleges Paragraphs 1 through 185 as if fully set forth here.

      187.      If Hartford A&I or First State are found to have obligations to defend and/or

indemnify BSA and/or its local councils in connection with the Underlying Lawsuits and they

have paid, or are required to pay in the future, more than their appropriate share of defense and




                                                 34
                Case 20-50601-LSS        Doc 1    Filed 05/15/20      Page 37 of 39




indemnity costs incurred on account of Underlying Lawsuits, Hartford A&I and First State seek

equitable contribution from the Insurer Defendants.

      188.      Subject to their terms, conditions, limits, and exclusions, the Defendant Insurers’

policies potentially provide coverage to BSA and/or its local councils for their respective shares

of defense costs, settlements, and/or judgements entered in some or all of the Underlying

Lawsuits.

      189.      To the extent that Hartford A&I and First State pay more than their fair share of

defense or indemnity costs, Hartford A&I and First State are entitled to reimbursement from the

Insurer Defendants for their appropriate share pursuant to the applicable principles of

contribution.

                                     PRAYER FOR RELIEF

       WHEREFORE, Hartford prays the Court for the following relief:

                a.     Judgment in Hartford’s favor that it has no coverage obligations for abuse

         claims, including the Underlying Lawsuits, because BSA has breached the cooperation

         provisions of the Hartford Policies;

                b.     To the extent that coverage is provided for under the Hartford Policies, a

         declaration as to the number of occurrence(s) under the Hartford Policies;

                c.     A declaration that the Underlying Lawsuits do not involve accidents and,

         therefore, do not involve alleged injury caused by an occurrence under the Hartford

         Policies;

                d.     A declaration that the Underlying Lawsuits involve alleged injury

         expected or intended from the standpoint of BSA and the local councils, and, therefore,

         do not involve alleged injury caused by an occurrence under the Hartford Policies;

                                                 35
     Case 20-50601-LSS         Doc 1    Filed 05/15/20     Page 38 of 39




      e.     To the extent coverage is provided for under the Hartford Policies, a

declaration as to the trigger of coverage for the Underlying Lawsuits;

      f.     To the extent coverage is provided for under the Hartford Policies for the

Underlying Lawsuits, a declaration of Hartford A&I’s, First State’s and the Defendant

Insurers’ respective allocable shares, if any, of the defense and indemnity costs incurred

in the Underlying Lawsuits;

      g.     A declaration that that coverage for the Underlying Claims under First

State policy no. EU006291 is excluded by the Sexual Molestation exclusion;

      h.     To the extent First State policy no. EU006291 provides coverage for the

Underlying Lawsuits, a declaration that First State policy no. EU006291 does not

dropdown as a result of an underlying insurer’s insolvency;

      i.     A declaration that the Hartford Policies do not provide coverage for any

Underlying Lawsuits for which BSA did not provide notice;

      j.     A declaration that the Hartford Policies do not provide coverage for any

Underlying Lawsuits for which BSA did not seek consent;

      k.     A declaration that the Underlying Lawsuits that BSA settled without

seeking Hartford’s consent were unreasonable;

      l.     To the extent that Hartford A&I and First State, have paid, or in the future

pay more than their fair share of defense or indemnity costs, a declaration that Hartford

A&I and First State are entitled to equitable contribution from the Insurer Defendants in

an amount equal to those costs allocable to those respective parties; and

      m.     Such other and further relief as the court deems just and proper.

                                       36
             Case 20-50601-LSS   Doc 1    Filed 05/15/20   Page 39 of 39




Date: May 15, 2020                   BAYARD, P.A.
 Wilmington, Delaware
                                      /s/ Gregory J. Flasser
                                     Erin R. Fay (No. 5268)
                                     Gregory J. Flasser (No. 6154)
                                     600 North King Street, Suite 400
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 655-5000
                                     Facsimile: (302) 658-6395
                                     Email: efay@bayardlaw.com
                                             gflasser@bayardlaw.com

                                     - and -

                                     James P. Ruggeri (admitted pro hac vice)
                                     Joshua D. Weinberg (admitted pro hac vice)
                                     Abigail W. Williams (admitted pro hac vice)
                                     Shipman & Goodwin LLP
                                     1875 K Street, NW, Suite 600
                                     Washington, DC 20003
                                     Tel: (202) 469-7750
                                     Fax: (202) 469-7751

                                     - and -

                                     Eric S. Goldstein (admitted pro hac vice)
                                     Shipman & Goodwin LLP
                                     One Constitution Plaza
                                     Hartford, CT 06103
                                     Tel: (860) 251-5000
                                     Fax: (860) 251-5099

                                     Attorneys for First State Insurance Company and
                                     Hartford Accident and Indemnity Company




                                         37
